
	
		I
		112th CONGRESS
		1st Session
		H. R. 891
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mrs. McMorris Rodgers
			 (for herself and Mr. Ross of Arkansas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to promote medication therapy management under the Medicare part D prescription
		  drug program.
	
	
		1.Short titleThis Act may be cited as the
			 Medication Therapy Management Benefits
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Medications are important to the management
			 of chronic diseases that require long-term or lifelong therapy. Pharmacists are
			 uniquely qualified as medication experts to work with patients to manage their
			 medications and chronic conditions and play a key role in helping patients take
			 their medications as prescribed.
			(2)Nonadherence with
			 medications is a significant problem. According to a report by the World Health
			 Organization, in developed countries, only 50 percent of patients with chronic
			 diseases adhere to medication therapies. For example, in the United States only
			 51 percent of patients taking blood pressure medications are adherent;
			 similarly, only 40 to 70 percent of patients taking antidepressant medications
			 adhere to prescribed therapies.
			(3)Failure to take
			 medications as prescribed costs over $177 billion annually. The problem of
			 nonadherence is particularly important for patients with chronic diseases that
			 require use of medications; poor adherence leads to unnecessary disease
			 progression, reduced functional status, lower quality of life, and premature
			 death.
			(4)When patients
			 adhere to, or comply with, their medication therapy, it is possible to reduce
			 higher-cost medical attention, such as emergency department visits and
			 catastrophic care, and avoid the preventable human costs that impact patients
			 and those who care for them.
			(5)Studies have
			 clearly demonstrated that community-based medication therapy management (MTM)
			 services provided by pharmacists improve health care outcomes and reduce
			 spending. For example, the Asheville Project—a diabetes program designed for
			 city employees in Asheville, North Carolina, and delivered by community
			 pharmacists—resulted over a 5-year period in a decrease in total direct medical
			 costs ranging from $1,622 to $3,356 per patient per year, a 50 percent decrease
			 in the use of sick days, and an increase in productivity accounting for an
			 estimated savings of $18,000 annually. Another project involving
			 pharmacist-provided care to patients with high cholesterol increased compliance
			 with medication to 90 percent from a national average of 40 percent. In North
			 Carolina, the ChecKmeds NC program, which offers eligible seniors one-on-one
			 MTM consultations with pharmacists, saved an estimated $10,000,000 in
			 healthcare costs and avoided numerous health problems in the first year of the
			 program for the more than 15,000 seniors receiving MTM. Similar results have
			 been achieved in several other demonstrations using community
			 pharmacists.
			(6)Therefore,
			 enhancement of the MTM benefit under part D of the Medicare program should be a
			 key component of the national health care reform agenda.
			3.Improvement in
			 part D medication therapy management (MTM) programs
			(a)Improvements to
			 required interventionsSection 1860D–4(c)(2)(C) of the Social
			 Security Act (42 U.S.C. 1395w–104(c)(2)(C)) is amended—
				(1)by amending clause
			 (i)(I) to read as follows:
					
						(I)shall include a review of the individual’s
				medications, creation of a personal medication record, and a recommended
				medication action plan in consultation with the individual and the prescriber;
				and
						;
				and
				(2)by redesignating
			 clause (ii) as clause (iii) and inserting after clause (i) the following new
			 clause:
					
						(ii)Targeted medication reviews furnished
				person-to-person by a licensed pharmacist offered no less frequently than once
				every quarter to assess medication use since the last annual comprehensive
				medication review, to monitor unresolved issues, to identify problems with new
				drug therapies or if the individual has experienced a transition in
				care.
						.
				(b)Increase
			 availability of MTM services to beneficiaries and increase community pharmacy
			 involvement in provision of MTM services
				(1)Increased
			 beneficiary access to MTM servicesSection 1860D–4(c)(2) of such Act (42
			 U.S.C. 1395w–104(c)(2)) is further amended—
					(A)in subparagraph (A)(ii)(I), by inserting
			 before the semicolon at the end the following: or any chronic disease
			 that accounts for high spending in the Medicare program including diabetes,
			 hypertension, heart failure, dyslipidemia, respiratory disease (such as asthma,
			 chronic obstructive pulmonary disease or chronic lung disorders), bone
			 disease-arthritis (such as osteoporosis and osteoarthritis), rheumatoid
			 arthritis, and mental health (such as depression, schizophrenia, or bipolar
			 disorder);
					(B)by adding at the
			 end of subparagraph (A) the following new clause:
						
							(iii)Identification
				of individuals who may benefit from medication therapy managementThe prescription drug plan sponsor shall
				identify a process subject to the Secretary’s approval that allows licensed
				pharmacists or other qualified providers to identify for medication therapy
				management interventions potential enrollees who are not described as targeted
				beneficiaries under clause (ii) or are not otherwise offered services described
				in subparagraph (C).
							;
				
					(C)by redesignating subparagraphs (F) and (G)
			 as subparagraphs (I) and (J), respectively;
					(D)by redesignating
			 the subparagraph (E), relating to development of program in cooperation with
			 licensed pharmacists, as subparagraph (H);
					(E)by redesignating subparagraph (D) and the
			 subparagraph (E), relating to automatic enrollment with ability to opt-out, as
			 subparagraphs (F) through (G), respectively; and
					(F)by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)Medication
				reviews for dual eligibles and enrollees in transition of careWithout regard to whether an enrollee is a
				targeted beneficiary described in subparagraph (A)(ii), the medication therapy
				management program under this program shall offer—
								(i)a
				comprehensive medication review described in subparagraph (C)(i) at the time of
				initial enrollment under the plan for an enrollee who is a full-benefit dual
				eligible individual (as defined in section 1935(c)(6)); and
								(ii)a
				targeted medication review described in subparagraph (C)(ii) for any enrollee
				at the time of transition of care (such as being discharged from a hospital or
				another institutional setting) where new medications have been introduced to
				the individual’s
				therapy.
								.
					(2)Community
			 Pharmacy AccessSection
			 1840D–4(c)(2) of such Act, as amended by paragraph (1), is further amended by
			 inserting after subparagraph (D) the following new subparagraph:
					
						(E)Pharmacy access
				requirementsA prescription
				drug plan sponsor shall offer any willing pharmacy in its network the ability
				to provide medication therapy management services to assure that enrollees have
				the option of obtaining services under the medication therapy management
				program from community-based retail
				pharmacies.
						.
				(c)Reimbursement
			 and incentives based on performance
				(1)Appropriate
			 reimbursement for the provision of MTM servicesSection 1860D–4(c)(2)(J) of such Act (42
			 U.S.C. 1395w–104(c)(2)(J)), as redesignated by subsection (b)(1)(C), is amended
			 by striking the first sentence and inserting the following: The PDP
			 sponsor shall reimburse pharmacists and other entities furnishing medication
			 therapy management services under this paragraph based on the resources used
			 and the time required to provide such services..
				(2)Evaluation of
			 performance for payment incentivesSection 1860D–4(c)(2) of such Act (42
			 U.S.C. 1395w–104(c)(2)), as amended by subsection (b), is further amended by
			 adding at the end the following new subparagraph:
					
						(K)Evaluation of
				performance
							(i)Data collection
				and provider measuresThe
				Secretary shall establish measures and standards for data collection by
				prescription drug plan sponsors to evaluate performance of pharmacies and other
				entities in furnishing medication therapy management services. Such measures
				and standards shall be developed by such date as to allow the application of
				such measures under this subparagraph beginning with the first plan year
				beginning after the date of the enactment of the Medication Therapy Management
				Benefits Act of 2011. Such measures shall be designed to help assess and
				improve overall quality of care, including a reduction in adverse medication
				reactions, improvements in adherence and persistence in chronic medication use,
				and a reduction in drug spending, where appropriate. Prescription drug plan
				sponsors shall use such measures to compare outcomes based on the type of
				entity offering such services and shall ensure broader participation of
				entities that achieve better outcomes with respect to such services. The
				measures established under this clause shall include measures developed by the
				Pharmacy Quality Alliance (PQA) in the case of pharmacist providers.
							(ii)Continual
				development and incorporation of medication therapy management measures in
				broader health care outcomes measuresThe Secretary shall support
				the continual development and refinement of performance measures described in
				clause (i), including the incorporation of medication use measures as part of
				broader health care outcomes measures. The Secretary shall work with State
				Medicaid programs to incorporate similar performance-based measures into State
				drug use review programs provided pursuant to section 1927(g).
							(iii)Incentive
				payments
								(I)In
				generalSubject to subclause (II), for plan years beginning on or
				after the date that is 1 year after the date the establishment of measures and
				standards under clause (i), pharmacies and other entities that furnish
				medication therapy management services under this part shall be provided (in a
				manner specified by the Secretary) with additional incentive payments based on
				the performance of such pharmacies and entities in meeting the such measures
				and standards. Such payments shall be made from the Medicare Prescription Drug
				Account except that such payments may be made from the Federal Hospital
				Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund
				if the Secretary determines, based on data under this part and parts A and B,
				that such services have resulted in a reduction in expenditures under part A or
				part B, respectively.
								(II)LimitationThe
				total amount of additional incentive payments made under subclause (I) for a
				plan year may not exceed the amount by which the Secretary determines there are
				reductions in expenditures under this title during such plan year resulting
				from medication therapy management services furnished under this
				part.
								.
				
